 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   RODNEY LOUIS SIMS,                       Case No. 2:19-cv-00313-PA (AFM)
12
                        Petitioner,
                                              ORDER ACCEPTING FINDINGS
13          v.
                                              AND RECOMMENDATIONS OF
14   KIMBERLY SEIBEL, Warden,                 UNITED STATES MAGISTRATE
                                              JUDGE
15
                        Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
18   Habeas Corpus, records on file and the Report and Recommendation of United States
19   Magistrate Judge. The time for filing Objections to the Report and Recommendation
20   has passed and no Objections have been received. The Court accepts the findings
21   and recommendations of the Magistrate Judge.
22

23   DATED: June 17, 2019
24                                        ____________________________________
                                                  PERCY ANDERSON
25                                          UNITED STATES DISTRICT JUDGE
26

27

28
